Citation Nr: 0210582	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from surgery 
on January 13, 1997, for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran and her spouse provided testimony at a 
videoconference hearing before the undersigned Board Member 
in April 2000, a transcript of which is of record.

In January 2001, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed, and the case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  On January 13, 1997, the veteran underwent right carpal 
tunnel release at a VA medical facility.

3.  VA neurological examination in October 2001 revealed that 
the veteran had some abductor pollicis brevis (APB) atrophy, 
diminished sensation to the thumb, and pain to palpation over 
the thenar muscle mass.

4.  The physician who examined the veteran in October 2001 
opined that the veteran's current thumb symptoms appeared to 
be the result of scar tissue accumulating around the third 
digital nerve branches to the thumb; that the January 1997 
surgery was the proximate cause of this additional 
disability; and that the accumulation of scar tissue around 
the third digital nerve branches was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impairment due to scar 
tissue accumulating around the third digital nerve branches 
to the thumb as a result of surgery performed at a VA 
facility in January 1997 have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  Initially, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  
Significantly, the record in this case includes VA 
examination reports and VA medical records.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with the 
claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and Board remand have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Factual Background.  In a September 1998 statement, the 
veteran initiated her claim of compensation under 38 U.S.C.A. 
§ 1151 because of surgery in January 1997 for her right hand 
carpal tunnel syndrome.  She asserted that once the surgery 
was completed her right hand was quite numb, and she was told 
that it would take some time for everything to feel better.  
However, she continued to experience problems with her right 
hand.  Therefore, she continued to see the doctor, who 
reportedly told her that she would have to wait a year before 
surgery could be done again.  Additionally, she reported in 
January 1998 that she went for tests to determine what kind 
of nerve damage she might have, and the head doctor 
reportedly told her that there was something wrong between 
the elbow and the wrist.  She also described her current 
right hand problems.

VA medical records reflect that the veteran was diagnosed 
with carpal tunnel syndrome of the right hand in December 
1995.  In January 1997 the veteran was admitted to a VA 
facility for right carpal tunnel release.  A consent form 
signed by a physician and the veteran reflects that the 
nature and purpose of the operation or procedure was release 
of a band in her wrist to relieve pressure on the carpal 
tunnel nerve.  The veteran was advised that the attendant 
risks involved included infection, bleeding, and failure of 
the procedure.  The right carpal tunnel release was performed 
on January 13, 1997.  The report of this procedure stated 
that once completed, the veteran was brought back to the 
recovery room in stable condition.  Post-anesthetic records 
note that the veteran was awake, alert, and oriented.  It was 
also noted that she tolerated the procedure well.  Further, 
it was stated that she could move her extremities as prior to 
surgery.

In April 1999, the veteran underwent a VA medical examination 
in conjunction with her 38 U.S.C.A. § 1151 claim.  The 
examination request reflects that it was to address whether 
there was any nerve damage or other disability to the right 
hand due to the VA surgery of January 1997.  If there was any 
disability due to the surgery, the examiner was to address 
whether it was an event that was not reasonably foreseeable.

The April 1999 VA examiner noted that the veteran's claims 
file was not available for review, but her VA medical records 
were reviewed.  Among other things, the examiner noted that 
the records confirmed that the veteran had surgery for carpal 
tunnel release in January 1997.  The records also reflected 
that, after her surgery, the veteran said that she had 
improvement in several symptoms, including the disappearance 
of pain, numbness or tingling in her second through fifth 
digits in the right hand.  However, the symptoms of pain in 
the right thumb persisted after the surgery, and kept slowly 
increasing after that to the point of being nearly 
intolerable.  The veteran also noticed worsening of the 
atrophy in the right thenar eminence since surgery.  Further, 
it was noted that in her first follow-up visit in April 1997, 
the veteran complained of persistent pain and numbness in her 
right thumb.  Subsequent records documented persistence of 
that complaint, and also documented that the veteran had 
failed carpal tunnel surgery.  It was specifically noted that 
this diagnosis was present on a note from June 1998.

Following examination of the veteran, the examiner diagnosed 
right carpal tunnel syndrome, status post attempted release, 
with persistent worsening of symptoms in the right thumb.  
The examiner also commented that the veteran had a history of 
carpal tunnel syndrome on the right, with attempted release 
in 1997.  Most of her symptoms of pain in the right hand 
resolved after surgery, but she persisted in having pain and 
numbness in the right thumb with slow worsening of atrophy in 
the right APB muscle.  Further, the examiner commented that 
the examination revealed a very strongly positive Tinel's 
sign, as well as moderate atrophy of the right APB and severe 
hyperesthesias of the right thumb.  The examiner opined that 
the etiology of the veteran's symptoms was likely related to 
a failed surgery, as documented in the previous notes from 
the Orthopedic Hand Service.  However, the examiner did not 
believe that any nerve damage or other disability to the 
right hand was incurred from her January 1997 surgery.  It 
was noted that some of the symptoms the veteran had at the 
time of the examination had already started prior to that 
surgery.  Moreover, it was noted that a recent EMG performed 
in March 1999 revealed ongoing right median neuropathy, 
supporting the theory that she probably had a failed right 
carpal tunnel release.

Additional VA medical records were added to the file, which 
cover a period from January 1997 to July 1999.  These records 
reflect on various occasions that the veteran experienced 
persistent right thumb pain following her January 1997 right 
carpal tunnel release.  Records from June 1998 show findings 
of failed carpal tunnel and thumb injection.  Further, these 
records reflect that in May 1999, the veteran underwent 
exploration of the media nerve at the wrist with evidence of 
injury to the nodal branch of the media nerve requiring 
interpositional sural nerve graft repair and placement of 
hypothenar fat pad over the media nerve with closure of the 
wound.  At the time of this procedure, the veteran reported 
that she had undergone a right carpal tunnel release 
approximately one year earlier.  She reported that she had 
immediate pain following awakening from surgery in the 
recovery room, that the pain had not diminished in nature, 
and had been neurogenic in nature along the inner aspect of 
her palm.  It was also stated that she had evidence of thenar 
atrophy and had been unable to resolve these signs and 
symptoms with aggressive occupational therapy management.

At her April 2000 hearing, the veteran contended that she 
sustained additional disability to her right hand and thumb 
following the January 1997 carpal tunnel release.  She 
testified that her right hand problems and symptoms became 
worse after the January 1997 surgery.  The veteran's husband 
also described the veteran's symptoms following the 1997 
surgery.  Additionally, the veteran testified that she 
continued to seek treatment from VA, but was informed that 
they could not do anything about her problems for at least a 
year after the initial surgery.  She also provided testimony 
regarding the circumstances of her May 1999 surgery, and that 
following this surgery her symptoms were localized in her 
thumb only.  Further, she testified that the doctor informed 
her after the 1999 surgery that the thumb was just a bundle 
of scar tissue and that the nerves were wrapped up in that 
scar tissue.  It was asserted that this would not have been 
as severe if VA had not waited a year to perform the second 
surgery.  The veteran also criticized the treatment she 
received from the April 1999 VA examiner.  Moreover, she 
indicated that the doctors she consulted in hand plastics 
after the 1997 surgery indicated that the incision on her 
hand was not long enough and/or was not in the proper place 
given the type of surgery that was done.

In January 2001, the Board remanded the case for an 
examination to ascertain the nature and etiology of the 
veteran's right carpal tunnel syndrome.  Specifically, the 
examiner was requested to provide an opinion as to whether 
the veteran incurred any disability to the right hand as a 
result of the January 1997 VA surgery, or whether the January 
1997 VA surgery aggravated the preexisting carpal tunnel 
syndrome.  If so, the examiner was requested to provide an 
opinion as to whether this was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.

In October 2001, the veteran was provided with the requested 
examination.  At that time, the examiner noted that the 
veteran had experienced some swelling over the ulnar aspect 
of the distal forearm and wrist over the previous two months.  
On physical examination, the veteran had a ten centimeter 
combined incision from the mid palmar crease down to the 
distal forearm.  She continued to demonstrate some APB 
atrophy, and had diminished sensation to the thumb and a 
positive Tinel's.  She had pain to palpation over the thenar 
muscle mass and a positive Tinel's over the wrist.  
Examination of the ulnar aspect of the wrist and forearm 
revealed some slight asymmetry, which appeared to resemble 
the accumulation of fatty tissue.  The examiner opined that 
this may be a lipoma, although there did not appear to be any 
underlying bony excrescences.  Range of motion of the wrist 
was limited to 60 degrees of volar flexion, 45 degrees of 
dorsiflexion, 10 degrees of radial deviation, and 20 degrees 
of ulnar deviation.  The impression was of status post carpal 
tunnel release for carpal tunnel syndrome, right, with 
persistent symptoms requiring repeat surgery and 
interpositional nerve graft.

Having reviewed the operative reports from both 1997 and 
1999, the examiner opined that the veteran's disorder 
appeared to be the result of scar tissue accumulating around 
the third digital nerve branches to the thumb.  As such, the 
examiner indicated that this would not be considered a 
complication related to carelessness, negligence, lack of 
proper skill, error in judgment or similar incidents of fault 
on the VA's part in furnishing medical treatment.  Moreover, 
the examiner stated that although the surgery was the 
proximate cause of this additional disability, the injury was 
not reasonably foreseeable.  The examiner did not suggest, 
however, that any unforeseen event occurred during treatment 
that was not reasonably foreseeable.  On the contrary, the 
examiner opined that the veteran "seems to have been treated 
appropriately though both the evaluation and treatment phase 
of the condition[;] certainly she is left with a certain 
degree of impairment although the degree of disability is at 
issue."

Additional medical records submitted by the veteran include a 
May 2000 outpatient note from the Houston VAMC, which 
indicated that the veteran's thenar eminence was getting 
fuller and her grip strength was much improved.  She was able 
to sew and quilt.  The palmar side of the distal thumb was 
still numb, although less so.  On physical examination, the 
veteran's wounds were well-healed.  The thenar eminence was 
improved, but still flatter than the left.

Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 (West 1991) was amended to provide as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable . . . . 

Thus, 38 U.S.C.A. § 1151 requires a showing not only that the 
VA treatment in question resulted in additional disability 
but also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  This version applies to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  
The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for treatment at a VA facility with resultant problems with 
her right hand and thumb was received in September 1998.

VA regulations with respect to claims for benefits under 38 
U.S.C.A. § 1151 preclude compensation where disability (1) is 
not causally related to VA hospitalization or medical or 
surgical treatment or (2) is merely coincidental with the 
injury, or aggravation thereof, from VA hospitalization or 
medical or surgical treatment, or (3) is a continuance or 
natural progress of disease or injury for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.  See 38 C.F.R. 
§ 3.358.

Analysis.  The veteran currently has impairment due to scar 
tissue accumulating around the third digital nerve branches 
to the thumb as a result of the January 1997 surgery.  Thus, 
the veteran currently has "additional disability" which 
resulted from the January 1997 VA surgical procedure.  
However, the evidence must also establish that the proximate 
cause of this additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of the provider or an 
event not reasonably foreseeable.  

In this case, the medical evidence of record does not 
demonstrate that the veteran has any additional disability of 
her right thumb and right hand as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
treatment in January 1997.  This conclusion was specifically 
set forth by a VA examiner in October 2001.  The October 2001 
VA medical opinion specifically found that the operation 
performed in 1997 was accomplished in an appropriate manner.

The Board has considered the lay statements of record, 
including the veteran's written statements and her testimony 
presented during a videoconference hearing before the 
undersigned member of the Board.  However, while the veteran 
and lay witnesses are competent to testify as to any 
symptomatology experienced or observed, at any time, it is 
the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the quality of care provided and whether there 
was any indication of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA medical personnel during the January 
1997 surgery.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Thus, the medical evidence reflect that the scar tissue 
accumulating around the third digital nerve branches to the 
thumb is not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA.  As such, the Board must consider if 
the scar tissue around the third digital nerve branches was 
an event not reasonably foreseeable.

The VA neurologist who examined the veteran in October 2001 
and who reviewed the operative reports from the 1997 and the 
1999 surgeries, concluded that the cause of additional 
disability, i.e., the accumulation of scar tissue around the 
third digital nerve branches of the thumb, was not reasonably 
foreseeable.  A review of the record does not show that the 
veteran was ever told by a physician that the January 1997 
surgical procedure, the right hand carpal tunnel release, 
might result in damage to the third digital nerve branches of 
the thumb or that this type of residual disability might be a 
consequence of that surgery.  While the medical evidence 
establishes that the veteran's damage to the third digital 
nerve branches to the thumb is causally related to the VA 
surgical treatment, the medical evidence does not establish 
that this type of residual disability is a continuance or 
natural progress of the right carpal tunnel syndrome for 
which VA surgical treatment was authorized or that this type 
of residual disability is the certain or near certain result 
of the VA surgical treatment.  Moreover, there is no evidence 
of willful misconduct on the veteran's part.  Accordingly, 
the Board finds that the impairment resulting from the scar 
tissue accumulating around the third digital nerve branches 
to the thumb due to the January 1997 surgery was an event not 
reasonably foreseeable.

In light of the foregoing, the Board finds that the 
requirements for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for impairment resulting from the scar 
tissue accumulating around the third digital nerve branches 
to the thumb resulting from the January 1997 surgery 
performed at a VA facility have been met.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for impairment resulting from the scar tissue accumulating 
around the third digital nerve branches to the thumb is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

